United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 24, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-51424
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARTIN MICHAEL FLORES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:06-CR-155-ALL
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Martin Michael Flores has appealed the sentence imposed

following revocation of his term of supervised release.       Flores

argues that his 24-month sentence is unreasonable because it is

above the advisory guideline range and the sentencing factors

cited by the district court are taken into account by the

Sentencing Guidelines.

     The district court properly considered the 18 U.S.C.

§ 3553(a) factors when imposing Flores’s sentence.     See United

States v. Gonzalez, 250 F.3d 923, 930 (5th Cir. 2001).      The

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-51424
                               -2-

sentence is neither unreasonable nor plainly unreasonable.

See United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1804 (2006).

     AFFIRMED.